Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-14-2002

Buckley v. Comm Social Security
Precedential or Non-Precedential:

Docket 1-2439




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Buckley v. Comm Social Security" (2002). 2002 Decisions. Paper 177.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/177


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

             IN THE UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ____________

                            NO. 01-2439
                            ____________

                           JAMES BUCKLEY,
                                     Appellant

                                 v.

                  *LARRY G. MASSANARI, ACTING
                COMMISSIONER OF SOCIAL SECURITY
                 *(Pursuant to F.R.A.P. 43(c))
                          ____________

        On Appeal From the United States District Court
            for the Eastern District of Pennsylvania
                  (D.C. Civil No. 00-cv-03589)
          District Judge: Honorable Charles R. Weiner
                          ____________

           Submitted Under Third Circuit LAR 34.1(a)
                        January 17, 2002

     Before: RENDELL, FUENTES and MAGILL*, Circuit Judges.

                       (Filed March 14, 2002 )
                             ____________

                              OPINION
                            ____________

____________________

     *Honorable Frank J.    Magill, United States Circuit Judge for the
Eighth Circuit, sitting
by designation.


RENDELL, Circuit Judge.

     James Buckley seeks review of the District Court's determination that
the
Administrative Law Judge's ("ALJ") ruling was supported by "substantial
evidence"
when he found that Mr. Buckley was not disabled in accordance with the
Social Security
Act. Buckley was formerly a bartender and warehouseman. He last worked
full-time in
1992, and alleges that he became disabled in 1994 due to pain in his groin
and lower
back.
     Our role as a reviewing court is limited to determining whether the
Commissioner's decision is supported by "substantial evidence" which is
"such relevant
evidence as a reasonable mind might accept as adequate to support a
conclusion."
Richardson v. Perales, 402 U.S. 389, 401 (1971). We are bound by the
ALJ's findings of
fact if they are supported by substantial evidence in the record. Plummer
v. Apfel, 186
F.3d 422, 427 (3d Cir. 1999).
     The ALJ found Buckley's subjective complaints not fully credible.
One of his
doctors, Dr. Albornoz, had noted that his complaints were "out of
proportion" to what he
encountered in his examination and imaging studies. The ALJ found that
Buckley's daily
activities, although somewhat limited, were consistent with the ability to
perform
sedentary work. Another doctor, Dr. Dworkin, stated that Buckley's pain
was controlled
so that he could function in a "fairly normal manner." The ALJ relied on
the grids to
direct a finding of non-disability.

     The District Court affirmed the ALJ's ruling noting that the
objective medical
evidence did not support Buckley's allegations of total disability. The
District Court
addressed each of Buckley's contentions. These were: (1) the ALJ erred in
finding that
his testimony was not fully credible; (2) that the ALJ erred by failing to
take into account
the impact of the side effects of his medication; and finally (3) that the
ALJ erred in
relying on Rule 201.27 to find that he was not disabled.
     The District Court considered all of these contentions and analyzed
them
thoroughly, rejecting them in a ten-page memorandum opinion and order.
Buckley raises
these same issues on appeal. After a thorough review of the record, and
giving due
consideration to the briefs filed in this appeal, we find that the
District Court's opinion
sets forth the proper reasoning with respect to each of these issues.
Accordingly, we will
not restate the analysis here but, instead, incorporate by reference the
memorandum
opinion and order of the District Court in this matter.
     Accordingly, we will AFFIRM the District Court's order.
____________________
TO THE CLERK OF COURT:
     Please file the foregoing Not Precedential Opinion.


                                   /s/ Marjorie O. Rendell
                                   Circuit Judge